Mr. Justice Dunn delivered the opinion of the court: The county court of Clark county overruled the objections of the Cleveland, Cincinnati, Chicago and St. Louis Railway Company to the application of the county collector and entered judgment for taxes against the property of the railway company, from which the company has appealed. The taxes involved are the county tax and county highway tax and the road and bridge taxes of the towns of Wabash and York. The objection made to the county tax and the county highway tax is, that in making the levy the county board did not adopt the report of the finance committee recommending the appropriation and tax levy by an aye and nay vote, as required by section 54 of the act to revise the law in relation to counties, as amended by the legislature in 1921. (Laws of 1921, p. 387.) The supervisors’ record shows that at the meeting of the county board in September, 1923, a motion was made that the sum of $60,000 be appropriated to defray the usual county expenses, which were itemized in twenty-three amounts, and twenty-five cents on each $100 valuation for State aid road improvement, to be known as the county highway tax, and that the county clerk be directed to extend on the collector’s books for the current year 1923 a rate sufficient to produce the amount of $90,000. No vote is shown by ayes and nays or otherwise. On the hearing the People introduced the evidence of the county clerk and showed by him that the vote was taken by ayes and nays, and he produced a memorandum of the roll call from the files of his office showing that fourteen supervisors voted for the motion. On motion of the State’s attorney the court then entered an order allowing the following amendment: “Moved by Roy Hammond and seconded, that appropriation for county expenses aforesaid be approved and the clerk instructed to extend on the tax books for ensuing year the amount as per appropriation. Record vote. All voted for. Motion carried.” The trial proceeded, however, without any amendment of the record of the proceedings of the supervisors appearing in the bill of exceptions to have been made. Until the amendment was made the record remained unchanged as if no leave to amend had been given, and the mere leave to amend had no effect on the record as evidence. (Landt v. McCullough, 206 Ill. 214; Wisconsin Central Railroad Co. v. Wieczorek, 151 id. 579; Ogden v. Town of Lake View, 121 id. 422.) Section 191 of the Revenue act provides that any irregularity or informality in any of the proceedings connected with the assessment or levy of taxes, or any omission or defective act of any officer connected with such assessment or levy of taxes, may, in the discretion of the court, be corrected to conform to law by the court, or by the person, in the presence of the court, from whose neglect or default the same was occasioned. It was clearly shown that the vote was taken by ayes and nays but through the neglect of the clerk was not entered on the record, and the case was clearly within the section mentioned and would authorize an order for the clerk to enter on the record the vote taken by ayes and nays, but no such order was made. The order that was made authorized the entry on the record only, “All voted for; motion carried,” and even this amendment was not made. In this condition of the record the evidence did not authorize the entering of judgment for the county tax for general purposes or the county highway tax. Objection is made to the road and bridge tax of the towns of Wabash and York as to the amount in excess of fifty cents on the $100, because the consent of the majority of the board of town auditors required by section 56 of the Road and Bridge act had been obtained on the first Tuesday of September, and not before. We held in People v. Chicago and Pastern Illinois Railway Co. 306 Ill. 402, that section 56 authorized the consent of the board of town auditors to be given on the first Tuesday of September before the making of the levy for the additional amount. By an act of the legislature approved on June 30, 1923, the Township Organization law was amended to provide for the meetings of the board of town auditors at such other times than those already provided by law as they might determine and for the calling of meetings by the town clerk upon the request of the supervisor or any two members of the board. (Laws of 1923, p. 628.) It is contended that since this change in the time of meetings of the board the consent of the board of town auditors required by section 56 to be given on the first Tuesday in September is no longer sufficient authority for the levy of the additional tax but that the consent must be given before that day. We have held that the act of 1923 did not effect any change in the construction of section 56. (People v. Illinois Central Railroad Co. ante, p. 339; People v. Chicago, Milwaukee and St. Paul Railway Co. ante, p. 378; People v. Wabash Railway Co. ante, p. 432; People v. Illinois Central Railroad Co. ante, p. 373.) The court properly overruled this objection. In the town of York the highway commissioner levied a tax of $3500 for the proper construction, maintenance and repair of roads and bridges, without itemizing the amount. By section 50 of the Road and Bridge act it is provided the highway commissioner shall determine, on the first Tuesday of September in each year, the taxes necessary to be levied for road and bridge purposes, and in determining the amount to state separately the several amounts to be levied for the construction of roads and bridges, the maintenance of roads and bridges, the purchase of machinery, the oiling of roads and the prevention and extirpation of weeds. We have held in many cases that where a statute authorizing a tax levy for several purposes requires the amount for each purpose to be stated separately, a failure to comply with such requirement is not a mere irregularity but a fatal omission, which makes the levy void. It is so in the case of cities; (People v. Peoria, Decatur and Evansville Railroad Co. 116 Ill. 410; People v. Fenton and Thomson Railroad Co. 252 id. 372; People v. Cairo, Vincennes and Chicago Railway Co. 237 id. 312;) and counties. Cincinnati, Indianapolis and Western Railway Co. v. People, 213 Ill. 197; Chicago, Burlington and Quincy Railroad Co. v. People, id. 458. It is argued that section 50 of the statute, which requires the commissioner to state separately the several amounts to be levied for various purposes, does not refer to the certificate required by section 56 to be filed in the office of the county clerk but is for the information of the board of town auditors. Section 59 directs that all items of tax levy of any town or district authorized by sections 56 and 58 shall be extended by the county clerk as one tax, thus indicating that the items are to be mentioned in the certificate, for otherwise there would be no necessity to require the county clerk to extend all items as a single tax. Moreover, the information conveyed by the itemization is needful to enable the county board to exercise an advised judgment in approving the amount of the levy. The levy for road and bridge taxes in the town of York was $13,500, of which only $3500 was objected to for the reason just discussed. That objection does not apply to the remaining $10,000, which was for road and ditch damages. The objections to the road and bridge taxes of the town of Wabash should have been overruled and the objections to seven-twenty-sevenths of the amount levied for road and bridge taxes of the town of York should have been sustained. Judgment was rendered against all the property of the appellant in the county. Judgment can be rendered for each tax against only. the. property of the appellant within the taxing district. People v. Cleveland, Cincinnati, Chicago and St. Louis Railway Co. 271 Ill. 553 ; People v. Toledo, St. Louis and Western Railroad Co. 266 id. 112. On the record as it stands the objection to the county tax should also have been sustained, but as the evidence justifies an amendment of the record in regard to that tax in such a way as to obviate the objection, the judgment will be reversed and the cause remanded for a further hearing. Reversed and remanded.